Title: José Corrêa da Serra to Thomas Jefferson, 28 December 1818
From: Corrêa da Serra, José
To: Jefferson, Thomas


          
            Sir
            Washington.
28. December. 1818.
          
          I have Lately received from you the report about the University of Virginia for which i give you my best thanks. Though you had been so kind to communicate it to me at Monticello, and the Leading ideas had remained in my mind, still a repeated and reflected perusal of it has still more impressed me with the soundness and fitness of the contents in all its parties. May your Legislature adopt it, and may you enjoy the growth of this noble institution many years. It will be a most noble conclusion of the high services which you have rendered to America, because i consider an institution such as you have planned not only useful to yours and to the neighbouring states, but as a stimulant to the other though distant states.
          I have not lost any occasion of knowing the state of your health, and am very glad to be informed to day by a Letter from Gilmer that it is perfectly recovered. Take now care of it for the sake of the work in which you are engaged; the Legislature may decree, but no body can execute it but the planner, i know your country.
          Not to trouble you with microscopic observations, i inclose a bit of paper for Colonel Randolph, and remain always with the greatest respect and attachment
          
            Your most obedt faithful servt
            Joseph Corrèa de Serra
          
        